Citation Nr: 0842284	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-12 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye pain with blurred vision.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

In a June 2006 Supplemental Statement of the Case, the RO 
found that new and material evidence had been submitted to 
reopen the claim for service connection for bilateral pes 
planus.  The RO then denied the claim on the merits.  The 
Board, however, is required to independently consider whether 
the veteran has submitted new and material evidence 
warranting the reopening the claim before considering the 
claim on the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  As such, the issue in appellate status is 
as listed hereinabove.

The veteran testified at a hearing chaired by the undersigned 
Veterans Law Judge in May 2008; a transcript of the hearing 
is associated with his claims folder.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pseudofolliculitis barbae (PFB) manifests with 
intermittent itching and affects only one percent of the 
veteran's total body and exposed areas, and requires no more 
than topical therapy.


2.  By rating decision in March 1984, the RO denied 
entitlement to service connection for left eye pain with 
blurred vision; the veteran was notified of the decision but 
did not initiate an appeal.

3.  The evidence associated with the claims file subsequent 
to the March 1984 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left eye pain with blurred vision.

4.  In an unappealed rating decision dated in January 2004, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral pes planus.

5.  The evidence added to the record since the January 2004 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
PFB have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7803, 7804, 
7805, 7806, 7813 (2008).

2.  The March 1984 rating decision denying service connection 
for left eye pain and blurred vision, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).

3.  The additional evidence presented since the March 1984 
rating decision is not new and material, and the claim for 
service connection for left eye pain and blurred vision is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).

4.  The RO's January 2004 decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

5.  The additional evidence presented since the January 2004 
rating decision is new and material, and the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased initial rating claim for PFB

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  This appeal arises from an initial grant of 
service connection, which assigned the initial disability 
evaluation.  Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  The Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question for the disability at 
issue. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

The veteran's PFB disability is currently evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
7806, dermatitis or eczema.  38 C.F.R. § 4.118 (2008).  The 
rating criteria does not have a specific diagnostic code for 
PFB.  The disorder is, therefore, rated as analogous to 
dermatitis or eczema because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to these disorders.  See 38 C.F.R. § 4.20.

A noncompensable rating is warranted if less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
are affected; and no more than topical therapy was required 
in the past 12-month period.  A 10 percent rating is 
warranted if the condition covers at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period. A 30 percent rating is warranted if the disease 
covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; if constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent 
evaluation is warranted for superficial scars which are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

VA treatment records in April 2002 show multiple follicular 
papules on the posterior scalp which the veteran complained 
of severe pruritis and bleeding due to scratching.  Treatment 
was with Doxycycline, Metrogel, and Hydrocortisone.  In 
February 2004, the veteran was being considered for flash 
lamp therapy that was rejected and continued on topical 
therapy with a diagnosis of acne keloidalis nuchae.  In April 
2005, the veteran was assessed with mild PFB, per history 
since military service.  


At an April 2006 fee basis examination, the veteran reported 
ingrown hairs resulting in bumps on his face.  The symptoms 
occur constantly and involved areas that were exposed to the 
sun, including the face.  Over the past twelve months, he 
indicated receiving topical medication only for the skin 
condition.  It was noted that no functional impairment 
results from the condition and no time lost from work.

The examination noted the folliculitis was located on the 
anterior neck and the nape of the neck and had the following 
characteristics: no ulceration; exfoliation, crusting, tissue 
loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, and limitation of 
motion; the skin lesion coverage of the exposed area was one 
percent; the skin lesion coverage relative to the whole body 
was one percent; the skin lesions were not associated with 
systemic disease; and the skin lesions did not manifest in 
connection with a nervous condition.  The subjective factors 
were noted as bumps on the face and nape of the neck.  

VA treatment records dated in June 2007 showed that the 
veteran used hydrocortisone one percent cream on his face and 
Lidocaine two percent topical jelly to beard area before 
shaving.  

At an August 2007 VA examination, the veteran reported having 
PFB for 35 years and due to his skin condition, has had 
itching and crusting.  He had no exudation, ulcer formation, 
or shedding.  He indicated the symptoms occurred constantly.  
The skin disease involved areas that were exposed to the sun, 
including the face and neck.  However, it did not include the 
hands and the head.  The veteran reported that over the past 
twelve months he received corticosteroids constantly for 
twelve months.  There was no functional impairment resulting 
from the condition.  The examiner noted no scars were present 
and there were no signs of a skin disease present.  

At his May 2008 Travel Board hearing, the veteran testified 
that when he shaved his skin got irritated and turned red.

The Board concludes that an initial noncompensable 
evaluation, and no higher, is warranted.  In short, the 
evidence does not support the existence of one characteristic 
of disfigurement.  A compensable evaluation under Diagnostic 
Code 7800 is not supported in the absence of one 
characteristic of disfigurement attributable to the service-
connected PFB.

The evidence does not otherwise warrant assignment of a 
compensable evaluation using another diagnostic code.  In 
April 2006, the veteran's condition was found to affect one 
percent of the body.  The August 2007 examination found no 
skin problems on examination.  In addition, these areas 
affected are not contemplated by Diagnostic Code 7801 since 
they are areas that include the head, face, or neck.  There 
was no tissue loss, no induration, and no inflexibility.  The 
April 2006 and August 2007 examinations showed no evidence of 
scarring or facial disfigurement and noted subjective factors 
were bumps on the face and nape of the neck.

In addition, there is no objective evidence that the 
veteran's service-connected PFB affects at least 5 percent 
but less than 20 percent of the entire body; or at least 5 
percent but less than 20 percent of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other or other immunosuppressive drugs required for a total 
duration of less than six weeks during the past 12 month 
period.  Although the veteran at his August 2007 examination 
reported receiving corticosteroids over the past twelve 
months constantly for twelve months, the medical records show 
the veteran only using topical medication.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's skin disability is 
adequately rated under the available schedular criteria. 
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim for a compensable 
initial evaluation.

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

A.  Left eye pain with blurred vision

Service connection for left eye pain with blurred vision was 
denied in a March 1984 rating decision as there was no 
evidence of the condition during service.  The veteran was 
notified of the decision but did not file an appeal.  In May 
2005, the veteran attempted to reopen his claim for service 
connection for left eye pain with blurred vision; however, in 
a September 2005 rating decision, the RO found that new and 
material had not been submitted to reopen the claim.  

The evidence of record at the time of the March 1984 rating 
decision consisted of:

Service medical records which were negative for a diagnosis 
of a left eye problem.  Service medical records show a 
laceration above the left eye from the veteran's locker in 
December 1973 with no disturbance of vision noted.  Visual 
acuity at discharge in August 1974 was noted as 20/20 
bilaterally.  

A VA examination dated in June 1980 was negative for any left 
eye abnormality.

The evidence of record subsequent to the March 1984 rating 
decision consisted of:

VA outpatient treatment records dated in September 2003 
showed vision within normal limits in each eye.  August 2005 
records show an assessment of myopia, astigmatism, 
presbyopia, and moderate amblyopia of the left eye.  

At his May 2008 Travel Board hearing, the veteran testified 
that his left eye was blurry and ached.

The additional medical evidence since the March 1984 rating 
decision concerning the veteran's complaints involving his 
left eye does not show a nexus to service.  There is no 
evidence of a disease or injury in service leading to a 
disability of the left eye that is manifested by pain and 
blurry vision.  The law in effect in 1984 remains in effect 
today, and it provides that in the absence of a superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c) (2008).

The evidence of record subsequent to the 1984 RO decision 
does not raise a reasonable possibility of substantiating the 
claim.  What was missing at the time of the March 1984 rating 
decision -- and what is missing now -- is medical evidence 
showing that these disabilities were present during service 
and/or evidence linking any of these disabilities to the 
veteran's active duty service. 

While the veteran's statements linking his claimed disability 
to service is acknowledged, to the extent that he is 
attempting to present evidence of etiology or medical 
causation of disease or illness, he is not competent since it 
has not been shown that he has the necessary medical skills 
and training to offer opinions on such medical questions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.

The claim is denied.

B.  Bilateral pes planus

Service connection for bilateral pes planus was denied in an 
August 1980 rating decision because the condition was not 
shown in military service.  The veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but did not appeal.  The veteran attempted to reopen his 
claim for service connection for bilateral pes planus and in 
a January 2004 rating decision was denied as he did not 
submit new and material evidence to reopen his claim.  In 
March 2005, the veteran again attempted to reopen his claim 
and a September 2005 rating decision denied his petition to 
reopen his claim because he did not submit new and material 
evidence.  The veteran filed a notice of disagreement with 
that decision and in a June 2006 supplemental statement of 
the case, the RO found recently submitted evidence to be new 
and material and reopened the claim but denied on the merits.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

Evidence received after the January 2004 rating decision 
included a statement from PA-C Brady dated in March 2005 
which indicated that it was probable that the veteran's 
current foot problems were associated with his history while 
he was on active duty.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for bilateral pes planus is reopened.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in May 2005 of the information and evidence needed to 
substantiate and complete a claim based on submission of new 
and material evidence, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The May 2005 letter also provided 
appropriate information to the veteran on the definition of 
new and material evidence and the evidence necessary to 
support the claim for service connection for PFB.  The 
veteran has been adequately informed of the specific 
information required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until March 2006.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because new and material evidence has not been submitted to 
reopen the veteran's claim for left eye pain with blurry 
vision and the veteran's increased initial evaluation claim 
has been denied.  Any questions as to the disability rating 
or the effective date to be assigned are moot.

The RO's notice letters described the evidence necessary to 
file a claim for service connection, and met all of the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim was received by VA.  As 
for the issue of an increased initial evaluation for the 
veteran's service connected PFB, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection and a claim for 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective dates have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned to PFB.  In a March 2007 supplemental 
statement of the case the veteran was later provided with 
information concerning relevant diagnostic codes and their 
application, and the veteran made statements, through his 
representative, indicating actual knowledge of what would be 
required for the increased evaluations.  

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and examinations have been associated 
with the claims folder.  The veteran also testified at a May 
2008 Travel Board hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to an initial compensable evaluation for PFB is 
denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for left eye 
pain with blurred vision is denied.

As new and material evidence has been received to reopen the 
claim of service connection for bilateral pes planus, the 
appeal to this extent is allowed subject to further action as 
discussed herein below. 


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

The medical evidence is in conflict as to whether the veteran 
currently has bilateral pes planus; or whether any current 
bilateral pes planus pre-existed service.  The August 2007 VA 
fee basis examination noted pes planus not present, with x-
ray findings of mild degenerative joint disease of the 
metacarpal phalangeal joints (MP) bilaterally.  An October 
2007 Independent Medical Examination noted a diagnosis of 
bilateral pes planus, but noted that the veteran's pes planus 
pre-existed service.  

The physician also noted:

I believe that the veteran has a pre-existing 
condition in the form of bilateral pes planus, 
hammertoes, callosities, athlete's feet in 
addition to the corn on the right second toe, 
namely leading to the requirement for retro 
directional fifth toe surgeries bilaterally.  
Therefore, these are at least as likely as not 
secondary to the conditions in the military 
service.

The Board notes that the veteran's entrance examination and 
service medical records do not show a pre-existing pes planus 
disability.  Under the circumstances of this case, the Board 
concludes that a medical examination is necessary to render a 
medical opinion.  38 C.F.R. § 3.159 (2008).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his claimed pes planus 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following review of the claims folder and 
an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any pes planus had its 
onset in service, or is otherwise the 
result of a disease or injury in service; 
or that any pre-existing pes planus was 
aggravated by the veteran's active duty 
service.  The physician should also 
address whether it is at least as likely 
as not that (1) any pre-existing pes 
planus disability was aggravated 
(permanently worsened) as the result of 
active service, and if so (2) whether 
that increase in disability is due to the 
natural progression of the disease.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.


2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


